NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted July 5, 2017* 
                                 Decided July 6, 2017 
                                             
                                         Before 
 
                          RICHARD A. POSNER, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 17‐1338 
 
ANDREW U. D. STRAW,                             Appeal from the United States   
      Plaintiff‐Appellant,                      District Court for the Southern District 
                                                of Indiana, Indianapolis Division. 
      v.                                         
                                                No. 16‐cv‐03483 
INDIANA SUPREME COURT, et al.,                   
      Defendants‐Appellees.                     Jane E. Magnus‐Stinson, 
                                                Chief Judge. 
 
                                       O R D E R 

       Andrew Straw, a licensed attorney in Indiana, sued the Indiana Supreme Court 
and several of its employees for pursuing an attorney‐disciplinary action against him in 
violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12132, 12203. The district 
court dismissed Straw’s complaint on the grounds of Younger abstention (believing the 
state disciplinary proceedings were still ongoing) and, alternatively, res judicata. 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1338                                                                        Page 2 
 
See Younger v. Harris, 401 U.S. 37 (1971). Although Younger abstention does not apply, we 
agree that res judicata bars Straw’s claims and on that basis we affirm. 

       Straw first filed a federal civil‐rights suit in 2015 against the Indiana Supreme 
Court, its chief justice, court officials, and the Equal Employment Opportunity 
Commission for disability discrimination. He alleged that the defendants discriminated 
against him when he applied for admission to the Indiana bar, while he worked at that 
court as an analyst, and when the court initiated attorney‐disciplinary proceedings 
against him. Straw explained in his complaint that he has bipolar disorder, which he was 
forced to disclose on his application for admission to the Indiana bar. He also 
experiences physical limitations in his legs, the result of a car accident years ago in which 
he broke his legs and pelvis while traveling to his job at the Indiana Supreme Court. He 
was fired from that job in 2002—shortly after returning from the accident—and moved 
out of the country. But he returned to practice law in Indiana in 2010 and has filed 
numerous unsuccessful lawsuits advocating for people with disabilities.   

       Those lawsuits spurred the Disciplinary Commission of the Indiana Supreme 
Court to bring a disciplinary action against Straw in December 2016, alleging that he had 
violated Indiana Rule of Professional Conduct 3.1 by advancing frivolous claims and 
arguments in four federal lawsuits. Straw responded that the Indiana Supreme Court 
persistently discriminated against him based on his bipolar disorder and physical 
disabilities and retaliated against him because of his advocacy for people with 
disabilities. Straw filed several unauthorized motions to obstruct the proceedings, yet he 
refused to appear at a subsequent disciplinary hearing when the commission produced 
evidence to support the charges against him. The hearing officer found that Straw had 
engaged in a pattern of misconduct and violated Rule 3.1, so the officer recommended to 
the Supreme Court that Straw’s license be suspended.   

       While the recommendation was pending, Straw filed his first federal complaint, 
alleging that the defendants violated the ADA by discriminating against him based on 
his disabilities, and they denied him access to the courts by jeopardizing his law license 
in the disciplinary action. The district court dismissed that suit because Straw had not 
properly served several defendants and failed to establish any claim for relief. Straw v. 
Ind. Sup. Ct., No. 1:15‐cv‐01015‐RLY‐DKL, 2016 WL 344720 (S.D. Ind. Jan. 28, 2016). 

       Straw then filed this federal action—raising identical claims—and moved for a 
preliminary injunction to halt the disciplinary proceeding on the ground that it was 
discriminatory and retaliatory. The defendants countered that the district court must 
refrain from exercising jurisdiction under the Younger doctrine, which bars federal courts 
No. 17‐1338                                                                               Page 3 
 
from interfering in ongoing state proceedings that are “judicial in nature, involve 
important state interests, provide adequate opportunity to raise federal claims, and do 
not contain special circumstances that would make abstention inappropriate.” Sykes v. 
Cook Cty. Cir. Ct. Prob. Div., 837 F.3d 736, 740 (7th Cir. 2016). In his two reply briefs, Straw 
ignored the defendants’ argument about Younger abstention.   

        The district court agreed that Younger applied to Straw’s injunction request and 
denied his motion. Younger abstention, the court explained, had been extended to 
attorney‐discipline proceedings, see Middlesex Cty. Ethics Comm’n. v. Garden State Bar 
Ass’n, 457 U.S. 423, 434–35 (1982), and applied here because Straw did not argue that any 
special circumstances made abstention inappropriate. Because Younger required the 
district court to abstain from exercising federal jurisdiction, the court dismissed Straw’s 
claims and ordered him to show cause why final judgment should not be entered.   

       Meanwhile, the Indiana Supreme Court issued a final order of discipline, finding 
that Straw had engaged in professional misconduct by pursuing frivolous cases. It 
suspended Straw’s law license for 180 days without automatic reinstatement. In re 
Andrew U.D. Straw, 98S00‐1601‐DI‐12, Or. (Ind. Sup. Ct. Feb. 14, 2017).   

        In response to the show‐cause order, Straw disputed Younger’s application 
because special circumstances—namely, that the defendants acted in bad faith in 
initiating the disciplinary action—justified federal intervention. The defendants urged 
that the disciplinary action was motivated by concern for Straw’s law practice, not bad 
faith, and his claims were precluded by his prior litigation based on the same events. 

       The district court found that Straw’s arguments were “replays” of matters that 
could have been considered in prior proceedings and concluded that he failed to explain 
why final judgment should not enter for the defendants. The court entered judgment 
accordingly. Straw, the court pointed out, waived his objections to Younger by not 
raising them during briefing on his injunction request. And to the extent he now 
opposed entry of final judgment based on the defendants’ alleged violations of the ADA, 
the court determined that these claims were barred by res judicata, since he had raised 
nearly identical claims in the prior federal suit that was dismissed on the merits.   

       Straw argues on appeal that the district court misapplied the Younger abstention 
doctrine by failing to consider the special circumstances of bad faith and harassment that 
warranted federal interference. See Middlesex, 457 U.S. at 435; Crenshaw v. Sup. Ct. of Ind., 
170 F.3d 725, 729 (7th Cir. 1999).   
No. 17‐1338                                                                          Page 4 
 
        The defendants, for their part, acknowledge that the abstention doctrine no longer 
applies because the state court proceeding terminated on February 14, two days before 
the district court entered judgment. There no longer was an ongoing state proceeding for 
the district court to disturb. See Sykes, 837 F.3d at 740–41. The defendants now propose 
that the Rooker‐Feldman doctrine prevents the district court from exercising jurisdiction 
over Straw’s claims. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. 
Fidelity Trust Co., 263 U.S. 413 (1923).   

       But the Rooker‐Feldman doctrine applies to “cases brought by state‐court losers 
complaining of injuries caused by state‐court judgments rendered before the district court 
proceedings commenced,” Exxon Mobil Corp. v. Saudi Basic Ind. Corp., 544 U.S. 280, 284 
(2005) (emphasis added), and is inapplicable here because Straw filed the federal action 
before he received a final judgment in state court. See Parker v. Lyons, 757 F.3d 701, 705–06 
(7th Cir. 2014). 

       The defendants, however, maintain that another basis of the district court’s ruling 
bars Straw’s claims: the doctrine of res judicata. As the district court explained, Straw 
had sued the Indiana Supreme Court and its employees in 2015 for disability 
discrimination, and that suit was dismissed for failure to state a claim. Straw disputes 
that characterization and insists that his prior federal case had been dismissed for lack of 
service. Insufficient service of process indeed was one basis for the district court’s 
dismissal order in 2015, but the court also dismissed Straw’s case for failure to state a 
claim, see Federal Rule of Civil Procedure at 12(b)(6). Straw, 2016 WL 344720, at *4, 6–7. 
The entry of judgment pursuant to Rule 12(b)(6) was a final judgment for purposes of 
res judicata. Tartt v. Nw. Cmty. Hosp., 453 F.3d 817, 822 (7th Cir. 2006). Straw offers no 
other challenge to the district court’s conclusion that res judicata bars his suit. 
Accordingly, the judgment of the district court is AFFIRMED.